          Case 1:18-cv-09282-GBD
               l:18-cv-09282-GBO Document
                                 Document 10
                                          9-1 Filed 01/09/19 Page    ~ ~ a ·n
                                                                9 1 ofo2
                                                                     rusocsnNY
                                                                     1

UNITED STATES DISTRICT COURT
                                                                     Ir,r_,,c.,
                                                                         DOC1J?AENT
                                                                         ELECTRONICAl.LY Fil.ED
                                                                         ,..,u    u.f , _ , _ _ _ _ _ __
                                                                                  f
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x       DATE FILED: "JAbl O9 2019
DOAR RIECK KALEY & MACK,
                                                                      Case No. 18 CV 9282 (GBD)
                                   Plaintiff,
                                                                      STIPULATION AND ORDER
        -against-                                                     OF VOLUNTARY DISMISSAL

RICHARD GATES,

                                   Defendant.
-----------------------------------------------------------------x

        IT IS HEREBY STIPULATED, AGREED, AND CONSENTED TO, by and between the

undersigned, as follows:

         I.      The undersigned counsel for defendant Richard Gates ("Gates") hereby

acknowledges his acceptance of service of process in this action on behalf of and at the direction

and authorization of Gates.

        2.       The above-captioned action be, and the same hereby is, voluntarily dismissed,

without prejudice, and without costs to either party, as against the defendant pursuant to Federal

Rule of Civil Procedure 41 (a)(l )(A)(ii).

        3.       This action may be restored on five (5) days' notice to opposing counsel in the

event of default under the parties' Settlement Agreement being executed along with this

Stipulation of Dismissal.

Dated: January      'ff, 2019

                                                                                              /J--,:____
By:
        J A. Siegel
        217 Broadway, Suite 707
                                                              By:~:::-
                                                              SIDLEY AUSTIN LLP



                                                                         787 Seventh Avenue
        New York, NY 10007                                               New York, NY 10019
        Tel: 212-233-6900                                                Tel: 212-839-5510
        Email: jasnycesq@aol.com                                         Email: sbierrnan@sidley.com

         Counsel for Plaintiff                                           Thomas C. Green
                                                                         Sidley Austin LLP
         Case1:18-cv-09282-GBD
         Case 1:18-cv-09282-GBD Document
                                Document 9-1
                                         10 Filed
                                             Filed 01/09/19
                                                   01/08/19 Page
                                                             Page22ofof22



                                                  1501 K Street, N.W.
                                                  Washington, DC 20005
                                                  Tel: 202-736-8069
                                                  Email: tcgreen@sidley.com

                                                  Counsel for Defendant
SO ORDERED:
  )


           .D.J.

Date:       'JIW Of, 20t9.
        New York, NY




                                         2
